Exhibit 10.1

 

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

 

ASSIGNMENT AND AMENDMENT AGREEMENT

 

THIS ASSIGNMENT AND AMENDMENT AGREEMENT dated as of July 2, 2013 (the
“Amendment”), is made and entered into by Gavilon, LLC (“Assignor”), Gavilon
Global Ag Holdings, LLC (“Assignee”), and Heron Lake Bioenergy, LLC
(“Producer”).

 

RECITALS:

 

(a)                                 Assignor and Producer previously entered
into a Corn Supply Agreement (“Corn Supply Agreement”), an Ethanol and
Distiller’s Grains Marketing Agreement (“Marketing Agreement”), and a Master
Netting, Setoff, Credit and Security Agreement (“Netting Agreement”), each dated
September 1, 2011 (collectively, the “Agreements”);

 

(b)                                 Assignee and Producer are entering into a
certain Risk Management Services Agreement of even date herewith (“Risk
Management Agreement”).

 

(c)                                  The parties desire to assign the
Agreements, and amend certain terms and conditions therein, as set forth below.

 

AGREEMENT:

 

NOW THEREFORE, for and in consideration of the agreements herein made and for
other good and valuable consideration, the parties hereto acknowledge and agree
as follows:

 

1.                                      Amendments.  The Agreements are hereby
amended as follows:

 

1.1                               Revised Definition.  The definition of
“Storage Agreement” and all references thereto are hereby deleted from each of
the Agreements; provided, however, that references to such term in the Netting
Agreement shall refer instead to the Risk Management Agreement; provided,
further that clause (iii) in Section 4.1 of the Netting Agreement shall
specifically refer to Section 7(b) of the Risk Management Agreement.

 

1.2                               Initial Term.  Article 2.1 of the Corn Supply
Agreement, and Article 2.1 of the Marketing Agreement, are each hereby replaced
with the following:

 

“2.1                         Term.  Unless terminated earlier according to its
terms, this Agreement shall commence on the Commencement Date and remain in
effect until October 31, 2013 (the “Initial Term”) unless extended as set forth
in Section 2.2.”

 

1.3                               No Limited Corn Sales or Preferred Pricing. 
Section 3.9 of the Corn Supply Agreement is hereby deleted in its entirety, and
Section 6.2.3 of the Marketing

 

--------------------------------------------------------------------------------


 

Agreement shall be suspended during the term of the Risk Management Agreement.

 

1.4                               No Risk Management or Market Services. 
Article 7 of the Corn Supply Agreement, and Article 9 of the Marketing
Agreement, are each suspended during the term of the Risk Management Agreement.

 

1.5                               Corn Supply Procedures.  For purposes of corn
origination and payment under the Corn Supply Agreement, it is agreed that: 
(i) Assignee’s form of contract, and in Assignee’s name only, must be used at
all times, and (ii) payment under such contracts will be made directly by
Assignee to the applicable growers.

 

1.6                               Cross Default.  The first sentence of
Section 4.1 of the Netting Agreement is hereby amended to include the following
additional events of default as giving rise to the close-out rights set forth
therein:  a default by Producer under Section 5.2 of the Netting Agreement and
Producer fails to cure such default within ten (10) days after receiving written
notice thereof from Assignee.

 

1.7                               Netting of Payments.   For purposes of
Section 2 of the Netting Agreement it is hereby agreed that the Netting
Statements (as defined therein), and the payments due thereunder, shall include
fees and other amounts owed under the Risk Management Agreement.

 

1.8                               Observer’s Rights.  Section 5.2 of the Netting
Agreement is hereby amended to grant Assignee the right to appoint one
(1) Observer to Producer’s Board of Governors only (and not to any risk or other
committees).  Such Observer will however, as a matter of clarification, have the
right to ask and to receive answers to questions during meetings of the Board of
Governors.

 

1.9                               Threshold Amount.  The definition of
“Threshold Amount” on Exhibit “A” (Definitions) of the Netting Agreement is
hereby replaced with the following:

 

““Threshold Amount” means, with respect to Gavilon, $[***], and with respect to
Producer, $[***]; provided that notwithstanding anything to the contrary
contained herein, Gavilon may in its sole and reasonable discretion modify such
Threshold Amount upon no less than ten (10) days written notice to Producer;
provided further, however, that if an event of default has occurred and is
continuing with respect to a Party, then such Party’s Threshold Amount shall be
$0.”

 

Provided, however, the parties acknowledge and agree that the “Threshold Amount”
is zero ($0) with respect to Producer as of the date hereof.

 

1.10                        Gavilon Notices.  The address for Gavilon under the
Agreements for notices or other communications shall be:

 

2

--------------------------------------------------------------------------------


 

If to Gavilon:

Gavilon Global Ag Holdings, LLC

 

Eleven ConAgra Drive

 

Omaha, NE 68102-5011

 

Attn: Corey Dencklau

 

Phone: (402) 889-4397

 

with a copy to:

Gavilon Global Ag Holdings, LLC

 

Eleven ConAgra Drive

 

Omaha, NE 68102-5011

 

Attn: Legal Department

 

Phone: (402) 889-4000

 

2.             Assignment of the Agreements.  Assignor hereby assigns its rights
and delegates its obligations to Assignee under the Agreements, and Assignee
hereby assumes such obligations from Assignor.  Assignor is fully released and
discharged from any and all liability or obligations that now exist or may
hereafter arise under the Agreements.  All references to “Gavilon” in the
Agreements shall mean and refer to Assignee.  The parties acknowledge that
Assignor has notified Producer that Assignor and its ethanol marketing business
will be retained by its current beneficial owners.  Assignee shall directly or
indirectly maintain the resources to perform its obligations under the
Agreements.

 

3.             Binding Effect/Successors and Assigns.  Upon execution and
delivery of this Amendment by the parties hereto, this Amendment shall become
binding and effective.  This Amendment shall inure to the benefit of and be
binding on the parties hereto and their respective successors and assigns.

 

4.             Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

 

5.             Defined Terms.  All capitalized terms in this Amendment shall
have the meaning ascribed to them in the respective Agreement, unless otherwise
defined herein.

 

6.             Conflicts.  In the event of a conflict between the terms and
conditions of the Agreements and the terms of this Amendment, the terms of this
Amendment shall control.  The parties hereto acknowledge and agree that the
intent and purpose of this Amendment shall be considered and given full effect
in any interpretation of the Agreements and, to this end, the Agreements are
hereby modified accordingly.  Except as modified by this Amendment, all terms
and conditions of the Agreements shall remain in full force and effect.

 

7.             Entire Agreement.  This Amendment constitutes the entire
agreement and understanding of the parties with respect to the subject matter
hereto.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

GAVILON GLOBAL AG HOLDINGS, LLC

 

HERON LAKE BIOENERGY, LLC

 

 

 

 

 

 

By:

/s/ John W. Neppl

 

By:

/s/ Robert J. Ferguson

Name:

John W. Neppl

 

Name:

Robert J. Ferguson

Title:

CFO

 

Title:

CEO

 

 

GAVILON, LLC

 

 

By:

/s/ John W. Neppl

 

Name:

John W. Neppl

 

Title:

CFO

 

 

4

--------------------------------------------------------------------------------